Per Curiam.
The 35th section of the act of 16th June, 1836, prescribes that the debtor, &e. (garnishee,) shall be required to appear “ at the next term of the court, or at such other time as the court from which such process may issue shall appoint.” (Stroud's Purd. tit. Execution.<) Here the writ was made returnable to a monthly return day, and not to the “ next term” of the court. This was the accidental mistake of the prothonotary, and leave is given to amend the writ by the praecipe, and the court appoint the day named in the prcecipe for the return of the writ.
Rule absolute.